 GOODYEARTIRE AND RUBBERCOMPANY453Goodyear Tire and Rubber CompanyandOil,Chemical andAtomic Workers,AFL-CIO,and Local 8-277,Petitioner.CaseNo. 3-IBC-2776.September 5, 1962DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted in the above-entitled pro-ceeding on March 1, 1962, under the direction and supervision of theRegional Director for the Third Region, among the employees inthe stipulated unit.At the conclusion of the balloting, the partieswere furnished with a tally of ballots which showed that of approxi-mately 13 eligible voters, 13 ballots were cast, of which 5 were for,and 8 were against, the Petitioner.On March 3, 1962, the Petitionerfiled timely objections to conduct affecting the results of the election.After an investigation, the Regional Director issued and servedupon the parties his report on objections in which he recommendedthat the objections be overruled and the results certified.The Peti-tioner filed timely exceptions to the report.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer, as stipulated by theparties, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act :All laboratory technicians employed by the Employer at its plantin Niagara Falls, New York, excluding all production and mainte-nance employees, office clerical employees, professional employees,guards, and supervisors as defined in the Act.5.The Regional Director recommended overruling three of thePetitioner's four objections' on the grounds that they involved con-duct which occurred prior to the execution of the stipulation.Henoted, correctly, that although the Board had changed the cutoff dateand the limits of the critical period for conduct affecting the election1The Regional Director also recommended overruling the Petitioner's fourth objectionon the ground that the conduct involved did not constitute interference.As no excep-tions were filed with respect to-this objection,we adopt the Regional Director's recom-mendationpro forma.13,8NLRB No. 59: 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDin contested election cases,' it had not changed the rule in consent andstipulated elections.'In its exceptions, the Petitioner argues, in effect, that the Boardhas penalized parties who enter into consent or stipulated electionsby maintaining in these cases a shorter critical period during whichobjectionable conduct by either party may result in the election beingset aside than in contested cases.Petitioner urges the Board to applythe same cutoff date to both contested and uncontested cases, therebymore closely equating the length of the critical period in all types ofcases.We find merit in the Petitioner's exceptions.It has always been the policy of the Board to encourage parties toa representation case to settle the issues in the case by mutual agree-ment wherever possible, thereby simplfying and expediting the repre-sentation proceeding.The substantial number of elections conductedpursuant to consent election agreements or stipulations for certifica-tion upon consent election bears witness to the fruits of this policy.In fiscal year 1960, they amounted to 4,665 out of 6.683 elections con-ducted by the agency; in 1961 they were 4,790 out of 6,610; and in 1962(estimated) they were 5,188 out of 7,329.At the same time, the Board seeks to discourage improper conductby employers or by unions which occurs sufficiently close to the timeof the voting and which therefore may interfere with the free choiceof the employees in a Board-conducted election.We believe that these salutary policies can best be effectuated byestablishing a common cutoff date both for formally directed electionsin contested cases and for elections held pursuant to voluntary agree-ments.Clearly, objectionable conduct has the same impact on theemployees' freedom of choice in an election regardless of whether theelection is pursuant to a consent arrangement or formal direction.Where such conduct occurs after the filing of a representation petition,therefore, there is no sound reason for ignoring it or immunizing itsimply because it occurs before a consent agreement or stipulation issigned by the parties.The filing of the petition should be clear noticein all cases that objectionable conduct is thereafter taboo.Obviously, as our dissenting colleagues point out at some length,entering into consent elections has always been voluntary.But em-phasis on that truism as a reason for not having a uniform cutoffdate for all elections-contested and consent-adds up to an unattrac-tive concept that volunteers should be estopped but not so those wholitigate.InIdealwe did not return to theA& P standard for con-tested cases, but set the cutoff date earlier.We now do the same for2 TheIdeal Electric and Mdnufacturvng Company,134NLRB1275,in which the Boardheld that the critical period would thereafter be held to commence with the filing of therepresentation petitionAsIdeal Electricwas a contested case, and as the issue withrespect to consent and stipulated election cases was not raised therein, the Board did notfind it necessary,in that case,to consider the problem.IF,W. Woolworth Company,109 NLRB 1446. GOODYEAR TIRE AND RUBBER COMPANY455consent cases and thereby achieve precisely the same standard forboth types.We believe this standard-the date of the petition-to be a simpler and more workable standard than we have ever hadbefore.It may be contended that as a practical matter the employer or theunion which commits the improper conduct is more likely to agreeto a consent election if it can thereby avoid the consequences of itsimpropriety.Nevertheless, we do not consider this a valid reason topermit improper conduct. Indeed it may well be, especially in viewof the expeditious handling of elections under the Board's delegationof decisional authority in representation cases to its Regional Direc-tors, that continuance of the present disparity between the two typesof elections with respect to the length of the critical period woulddiscourage voluntary elections; for parties which are the butt of themisconduct would choose to go to hearing in order not to lose theprotection of the extended critical period.Accordingly, we have decided to consider in future consent andstipulated elections any objectionable conduct which occurs after thedate of the filing of the petition .4However, consistent with the policyin Ideal Electric,and for the reasons set forth in that case, we shallapply this rule only to those cases in which the petition is filed onor after September 17,1962.Turning then to the instant case, the Board has considered theRegional Director's report and the exceptions thereto, and upon theentire record in this case, hereby adopts the Regional Director's rec-ommendations inasmuch as the exceptions, under theWoolworthrulehitherto in effect, raise no material and substantial issues warrantingreversal of the Regional Director's recommendations.Accordingly, as the Petitioner did not receive a majority of thevotes cast, we shall certify the results of the election.[The Board certified that a majority of the valid votes was notcast for Oil, Chemical and Atomic Workers, AFL-CIO, Local 8-277,and that said labor organization is not the exclusive representative ofthe employees in the unit found appropriate.]MEMBERS RODGERS and LEEDOM,dissenting :Contrary to the decision of our colleagues, we would not change thecutoff date for objectionable conduct in consent and stipulated electioncases from the date of execution of the consent agreement or stipula-tion to the date of filing of the petition.In our opinion, the majorityhas not merely altered the length of the critical period in such cases,but has substantially modified the nature and purpose of consent-' Cf. F.W.Woolworth CompaIny, supre,where the Board changed the cutoff date inorder to "equate the time factor," i.e., the length of the critical period in the differenttypes of elections. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection agreements and stipulations for certification upon consentelection.In 1952, inThe Great Atlantic and Pacific Tea Company,101NLRB 1118, the Board established the cutoff date for elections heldpursuant to voluntary agreements as the date of execution of suchagreement.Ever since that decision,5 the execution of a consent agree-ment or stipulation has meant that the parties accept existing con-ditions for purposes of the election, and all concerned have had fullknowledge that conduct which occurred prior to the execution of theagreement could not later be raised as an objection.The fact thatthis was a fundamental incident of a consent agreement or stipulationdid not, so far as we know, in any way prejudice or frustrate thepolicy of encouraging parties to agree voluntarily to the holding ofrepresentation elections.Indeed, judging from the high percentageof elections conducted pursuant to voluntary agreements, as ourcolleagues have pointed out in their opinion, it would appear that thispolicy thrived under the A &P-Woolrworthrule.Our colleagues apparently fail to appreciate the fact that petition-ing unions have always entered into these election agreements volun-tarily, and we perceive nothing in the Board'sIdeal Electricdecision, 6or the effect thereof, to warrant the conclusion drawn by our colleaguesthat the Board is "immunizing" unlawful conduct of, or offering "in-ducements" to, employers, at the expense of petitioning unions. Thus,and, significantly, our colleagues cite nothing specific to support theirconclusionary statements to the contrary-petitioning unions are notunder any compulsion from the Board, either directly or indirectly, toexecute such agreements, where to do so would preclude them fromraising objectionable conduct which they might otherwise have raisedhad the election been directed by the Board.On the contrary, anypetitioning union is free to refuse to execute a voluntary electionagreement where, by so doing, it would be deprived of the right toobject to the election on the basis of conduct occurring after the filingof the petition.Accordingly, theA &P rule does not jeopardize therights of any person.'Further we believe the majority has overlooked the fact that con-sent-election agreements and stipulations for certification upon con-sent election are procedures developed by the Board, administratively,to provide a means, which the parties may employ, if they so desires Although the Board changed the cutoff date for contested cases in PW. WoolworthCompany,109 NLRB 1446,itdid not disturb the cutoff date establishedin A & P forconsent and stipulated election cases6 The Ideal Electric and Manufacturing Company,134 NLRB 1276,In which the Boardchanged the cutoff date in contested cases from the date of the Decision and Direction ofElection to the date of filing of the petition.+For the same reason,we are not impressed with the Petitioner's argument,which ourcolleagues have apparently found persuasive,that the disparity in the length of the criticalperiod for contested and uncontested cases will discourage voluntary elections.Moreover,this disparity has always existed. KENT PRINTING COMPANY457and agree, to resolve questions concerning representation more expedi-tiously.This was achieved by the parties agreeing to the election andsettling, by agreement, all the issues commonly involved in a repre-sentation case, thereby eliminating a number of steps in the representa-tion case proceeding, including the hearing on the petition and theBoard's Decision and Direction of ElectionThe cutoff date estab-lished in A & P also contributed to the expediting process by reducingthe amount of postelection delay involved in objections.However,under the A & P cutoff date, the Board still protected the electionprocesses and the rights of the parties by considering objections basedon any conduct occurring after the execution of the agreement, whichmight have unlawfully altered or affected the conditions existing atthe time of the execution of the agreement, under which the partieshad agreed the election would be held.This, we believe, properlybalanced the competing considerations of speed, administrative con-venience, and the parties' rights.Thus, in our opinion, there is noreason for making the further accommodation which our colleagueshave made herein.Accordingly, we would leave the cutoff date in such cases as thedate of execution of the consent agreement or stipulation.Kent Printing CompanyandPrinting Pressmen and AssistantsUnion No.13, International Printing Pressmen and AssistantsUnion of North America,AFL-CIO,Petitioner.CaseNo.7-RC-5278.September 6, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Marie B. Poston, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'I Grand Rapids Typographical Union,LocalNo.39,AFL-CIO,intervened,withoutobjection,on the basis of its claim to represent the cameraman-platemaker who, thePetitioner contends,should-be included in the unit it seeks.138 NLRB No. '62.